
	

115 S923 IS: Reforming Finance for Local Economies Act
U.S. Senate
2017-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 923
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2017
			Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To exempt certain financial institutions from regulations issued under the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act.
	
	
		1.Short title
 This Act may be cited as the Reforming Finance for Local Economies Act.
		2.Exemption from regulations
 (a)DefinitionIn this section, the term financial institution means a bank, a credit union, or a savings association, as those terms are defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301), that has not more than $10,000,000,000 in total consolidated assets.
 (b)ExemptionNo regulation issued under the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) or any amendment made by that Act shall apply to a financial institution.
			
